ACCEPTED
                                                                                                                  03-14-00469-CR
                                                                                                                         4220726
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                 MILAM COUNTY                                                2/19/2015 5:16:10 PM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK




      February 19, 2015,
                                                        •
                                                     BILL TORREY
                                                County and District Attorney
                                                                                                  FILED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                           2/19/2015 5:16:10 PM
                                                                                             JEFFREY D. KYLE
      Jeffrey D. Kyle                                                                              Clerk
      Clerk of the Court of Appeals
      Third Supreme Judicial District
      P.O. Box 12547
      Austin, Texas 78711-2547

      RE:      Mitchell Hollis Wright vs. The State ofTexas
               Court of Appeals No. 03-14-00468-CR; 03-14-00469-CR;
               201h Judicial District Court, Milam County, Texas: Cause No. CR23,384; CR23,385

      Dear Clerk:

              The Milam County District Attorney's Office's interest in this matter was primarily that
      the victim be made whole. The Appellant's co-defendant, Kody Allen Adcox, paid the remaining
      balance owed on restitution on February 12, 2015. (See attached) As such, from our perspective,
      the appeal is moot.

             Furthermore, the Milam County District Attorney's Office agrees with the Appellant that
      the weight of authority is against the State in all of the Appellant's points of error. Please affirm
      as modified pursuant to Appellant's prayer for relief.

               Unless instructed otherwise, we will not be filing a brief in these matters.

                                                            Respectfully,



                                                     ~Joseph P. Johnson
                                                            Ass't County and District Attorney
                                                            Milam County District Attorney's Office

      cc:      Justin Bradford Smith
               HARRELL & STOEBNER, P.C.
               2106 Bird Creek Drive
               Temple, TX 76502
               Phone:254-771-1855
               Fax: 254-771-2082
               Email: justin@templelawoffice.com




The Blake Building • 204 N. Central • Cameron, Texas 76520 • (254) 697-7013 • Fax (254) 697-7016 • Email: daoffice@milamcounty.net
                                   CAUSE NO.             CR23, 355

THE STATE OF TEXAS                                                      IN THE DISTRICT COURT

VS.                                                                      OF

KODY ALLEN ADCOX                                                        MILAM COUNTY, TEXAS

                    ORDER MODIFYING CONDITIONS OF PROBATION

       On the 12TH day of February, 2015, came to be heard the State's Motion to modify the
conditions of probation heretofore granted in the above entitled and numbered cause on the 11th
day of October. 2012 , and the Court finds that the Order placing the Defendant on probation in
Cause No. CR23, 355 is hereby amended by adding Condition number 27 in said Order as
follows, to-wit:


       27. Pay $1654.00 remaining balance owed on restitution by Mitchell Hollas Wright
       CR23, 385 CT2, co-defendant ofKody Allen Adcox CR23, 355. Both defendants are
       jointly and severally liable.

      All other terms and conditions of the original order of probation dated the 11th day of
October, 2012, shall remain in full force and effect as heretofore ordered.

                                       ary, 2015.




         J dge, 20th Judicial District
           ty, Texas

            ge receipt of a copy
Of the conditions of my probation as
modified and I understand them.
                                                         . FILED f)
                                                    At   l ·.1-0 o'ctock..J:_M
Date
                                                          FEB 12 2015
Probationer

 CA~~~~
Probation Officer
                              MILAM COUNTY COMMUNITY SUPERVISION
                                  AND CORRECTIONS DEPARTMENT

                                                                                    INACTIVE CASE

Cause : CR23355                      Name: KODY ALLEN ADCOX                                  CSO: 013
Probation Date : 10/11/2012          Expiration Date: 09/25/2017                         Supervision: 4


                                                  FEES

 Fee Type                           Assessed   Per Month Total Credit               Balance     Deliq Amt
 Probation Fee                       3600.00        60.00     1946.00               1654.00       -266.00
 District Ccosts 2                    301.00                   301.00                  0.00           0.00
 UaFee                                 40.00                    40.00                  0.00           0.00
 Work Program                          25.00                    25.00                  0.00           0.00
:AC&Lit f I 1" .                    ·~
                                                                              .•.
                                                                   3'679.00            ~fWJ"'    ~~
Theft Fee                                                            65.00             0.00           0.00
 Crimestoppers                                                       50.00             0.00           0.00
 Drug Offender                                                       95.00             0.00           0.00
 Educ

     Totals                          7855.00        60.00          6201.00          1654.00      -2595.00


                                           TRANSACTIONS

      Receipt          Date     Assessed Waived      Paid                   Fee Type Allocation
      58451          11105/12                         200.00            Probation Fee     60.00
                                                                     District Ccosts 2    50.00
                                                                               UaFee      40.00
                                                                       Work Program       25.00
                                                                       Crimestoppers      25.00
      59276          02/06/13                            470.00        Probation Fee     180.00
                                                                     District Ccosts 2   115.00
                                                                           Restitution   150.00
                                                                       Crimestoppers      25.00
      59969          04/05/13                            153.00        Probation Fee     120.00
                                                                            Theft Fee     33.00
      60259          05/09/13                            160.00        Probation Fee      60.00
                                                                     District Ccosts 2    10.00
                                                                           Restitution    90.00
      60586          06/13/13                            275.00        Probation Fee      60.00
                                                                     District Ccosts 2   105.00
                                                                           Restitution   110.00
      61043          08/02/13                             95.00   Drug Offender Educ      95.00
      61904          11/07/13                            200.00        Probation Fee     179.00
                                                                     District Ccosts 2    21.00
      63182          03/28/14                             50.00         Probation Fee     50.00
      63323          04/10/14                            300.00         Probation Fee    300.00
        63645           05115/14                 90.00   Probation Fee        90.00
        63858           06/11/14                110.00   Probation Fee       101.00
                                                            Restitution        9.00
        63986           06/27114                500.00      Restitution      500.00
        64215           07/21/14                 32.00       Theft Fee        32.00
        64692           09/18114                 50.00   Probation Fee        50.00
        64832           10/06/14                500.00   Probation Fee       190.00
                                                            Restitution      310.00
        65207           11/19/14                400.00   Probation Fee        60.00
                                                            Restitution      340.00
        65692           01/16/15                120.00   Probation Fee       120.00
        65821           02/04/15               2496.00   Probation Fee      1980.00
                                                            Restitution      516.00
        65821*V         02/13115              -2496.00   Probation Fee    -1980.00
                                                            Restitution    -516.00
                         New Restitution
                         Will Be Entered.
        MOD*1775        02/12/15    1654.00                 Restitution
                          New Restitution
                            Was Added
        65945           02/13/15               2496.00   Probation Fee      326.00
                                                            Restitution    2170.00

               Totals                          6201.00




2
    1o- l•s -
2
    /13j,_s-